Exhibit 10.3.3

TESSCO TECHNOLOGIES INCORPORATED

RESTRICTED STOCK AWARD

THIS RESTRICTED STOCK AWARD (this “Award”) is made as of ______, 20___ (the
“Grant Date”), by and between TESSCO TECHNOLOGIES INCORPORATED, a Delaware
corporation (the “Company”), and __________________(“Grantee”).

EXPLANATORY STATEMENT

Grantee serves as a member of the Board of Directors of the Company (a
“Director”). The Compensation Committee of the Board of Directors, with the
concurrence of the Board of Directors as a whole, has determined, and the
Grantee has agreed, that certain fees to be paid to the Directors for service as
such for fiscal year 2021 will be paid, in lieu of in cash, by grant of an award
pursuant to the Company’s 2019 Stock and Incentive Plan, as amended (the
“Plan”), of _______________ (________)  Shares of Restricted Stock,  subject to
the terms and conditions set forth in this Award, and subject further to the
terms of the Plan. 

This Award is granted pursuant to the Plan, which is incorporated herein by
reference for all purposes. The Grantee acknowledges receipt of a copy of the
Plan and agrees to be bound by all of the terms and conditions hereof and
thereof, and all applicable laws and regulations. Capitalized terms used herein
and not otherwise defined shall have the meaning ascribed thereto in the Plan.

NOW, THEREFORE, in consideration of the mutual promises set forth below, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and to evidence the grant of and to set forth the terms and
conditions governing the grant and vesting of the Award Shares (as defined
below) and the parties’ other agreements related thereto, Grantee and the
Company agree as follows:

AGREEMENTS

SECTION 1. GRANT

The Company hereby grants to Grantee as of the Grant Date, and Grantee hereby
accepts from the Company, pursuant to the Plan, _________________________
(__________)  Shares of Restricted Stock (each such Share an “Award Share” and
together the “Award Shares”), subject to the terms and conditions set forth in
this Award. The Shares of Restricted Stock granted pursuant to this Award shall
be issued in the form of book entry shares in the name of the Grantee as soon as
reasonably practicable after the Grant Date and shall be subject to the
execution and return of this Agreement by the Grantee to the Company. Any Award
Shares in respect of which, as of any given time, the risk of forfeiture
provided for hereunder shall have lapsed are referred to in this Award as, and
as of such time constitute, “Vested Shares.” Award Shares that have not yet
vested 

DMEAST #41247219 v3




in accordance with this Award as of any given time are referred to in this Award
as, and as of such time constitute, “Nonvested Shares.” 

SECTION 2. DEFINED TERMS

The following capitalized terms have the meanings set forth below:

 “Applicable Percentage” means that fraction, expressed as a percentage,
determined by dividing (i) the total number of calendar days in fiscal year 2021
of the Company that the Grantee serves on the Board of Directors of the
Company (beginning with the first day of such fiscal year) by (ii) the aggregate
number of days comprising fiscal year 2021 of the Company, such percentage
rounded to two decimal places as appropriate. Any share numbers determined on
the basis of the Applicable Percentage will be rounded up or down to a whole
share number, as appropriate. Any subsequent change in the last day of the 2021
fiscal year of the Company will be ignored for these purposes.

 “Disability” means a physical or mental disease, injury, or infirmity that
prevents Grantee (despite the provision of reasonable accommodations as required
by law) from performing the substantial duties as a Director for a period of one
hundred eighty (180) consecutive days as certified by a physician designated by
or acceptable to the Company.

 “Transfer” means (i) to sell, assign, transfer, convey, pledge, hypothecate, or
otherwise encumber or dispose of, either voluntarily or by operation of law
(whether by virtue of execution, attachment, or similar process) or (ii) a sale,
assignment, transfer, conveyance, pledge, hypothecation, or other encumbrance or
disposition, either voluntarily or by operation of law (whether by virtue of
execution, attachment, or similar process).

SECTION 3. VESTING AND FORFEITURE OF AWARD SHARES

3.1 Lapse of Risk of Forfeiture. As of the Grant Date, all of the Award Shares
shall be subject to the risk of forfeiture as described in Section 3.3 hereof
and constitute Nonvested Shares. Except as otherwise provided in Section 3.2
with respect to accelerated vesting and in Section 3.3 with respect to
forfeiture of Nonvested Shares, the risk of forfeiture in respect of the
Applicable Percentage of the original number of Award Shares (or such number of
Award Shares as shall take into account any adjustment made pursuant to Section
4) shall lapse (and such Award Shares will vest and become Vested Shares) on
July 1, 2021 (the “Vesting Date”). For the avoidance of doubt, the Award Shares
shall vest pursuant to the foregoing sentence on a one time basis rather than on
a daily basis.

 

3.2 Accelerated Vesting. The Applicable Percentage of the Award Shares as of
such date shall vest immediately, and such Applicable Percentage of the Award
Shares will become Vested Shares, on the date of the first to occur of death of
Grantee and a Change in Control.

 

3.3 Forfeiture of Rights to Nonvested Shares. If Grantee ceases to serve on the
Board of Directors for any reason (including without limitation upon a Change in
Control or failure to be reelected to the Board), all rights in respect of all
Award Shares in excess of the Applicable

DMEAST #41247219 v32




Percentage of Award Shares as of that date shall immediately be forfeited and
returned to the Company, without compensation to Grantee, and this Award shall
terminate and be of no further force and effect with respect to such excess
Award Shares. The Applicable Percentage of Award Shares as of that date (i.e.
the Award Shares other than the Award Shares in excess of the Applicable
Percentage of Award Shares as of that date) shall remain issued for the account
of Grantee, subject to the terms hereof (including those terms providing for
such Award Shares to become Vested Shares upon the earlier to occur of the
Vesting Date and a Change in Control).  

 

SECTION 4. ADJUSTMENT OF NUMBER OF SHARES

In the event of any change in the number of outstanding shares of Common Stock
resulting from a subdivision or consolidation of shares, whether through
reorganization, recapitalization, share split, reverse share split, share
distribution, or combination of shares or the payment of a share dividend, the
number of then-unissued Award Shares, whether Vested Shares or Nonvested Shares,
shall be adjusted pursuant to the Plan so as to be treated in such transaction
in a manner that is substantially identical to the manner in which the
then-outstanding shares of Common Stock are treated. Any shares of Common Stock
or other securities received by Grantee with respect to any Nonvested Shares in
any such transaction shall be subject to the same restrictions and conditions as
the Nonvested Shares with respect to which such Common Stock or other securities
were received and, in the case of shares of Common Stock, such shares shall
constitute Nonvested Shares for purposes of this Award.

SECTION 5. RESTRICTIONS ON TRANSFER

Grantee may not Transfer any right, whether fixed or contingent, to receive
Nonvested Shares, and any purported Transfer of Nonvested Shares or any right to
receive Nonvested Shares shall be ineffective. From and after the date of
issuance thereof, Grantee shall have the full and unencumbered ownership of and
right to Transfer and otherwise deal with all Vested Shares as Grantee deems
fit, subject only to such restrictions as may be imposed by federal and state
securities laws.

SECTION 6. RIGHTS AS STOCKHOLDER

Grantee shall be entitled to all of the rights of a stockholder with respect to
Award Shares (except in respect of Award Shares that have been forfeited),
including the right to vote such shares and to receive dividends and other
distributions payable with respect to such Award Shares after the Grant Date,
provided, however, that any dividends (subject to Section 4) that may accrue and
be payable in respect of Nonvested Shares shall not be paid or delivered to
Grantee at the time of payment, but will instead be held by the Company in
escrow for the account of the Grantee and paid and delivered to Grantee only
when and if and insofar as the corresponding Nonvested Shares become Vested
Shares in accordance with the terms hereof. Any such dividends accruing and
placed in such escrow in respect of Nonvested Shares later forfeited by Grantee
will revert to the Company.



DMEAST #41247219 v33




SECTION 7. EXECUTION BY GRANTEE

 The Shares of Restricted Stock granted to the Grantee pursuant to the Award
shall be subject to the Grantee’s execution and return of this Agreement to the
Company or its designee (including by electronic means or by electronic means
confirming acceptance of the terms hereof) no later than June 30, 2020 (the
“Grantee Return Date”); provided that if the Grantee dies before the Grantee
Return Date, this requirement shall be deemed to be satisfied if the executor or
administrator of the Grantee’s estate executes and returns this Agreement to the
Company or its designee no later than ninety (90) days following the Grantee’s
death (the “Executor Return Date”). If this Agreement is not so executed and
returned on or prior to the Grantee Return Date or the Executor Return Date, as
applicable, the Shares of Restricted Stock evidenced by this Agreement shall be
forfeited unless otherwise determined by the Committee, and neither the Grantee
nor the Grantee’s heirs, executors, administrators and successors shall have any
rights with respect thereto. If this Agreement is so executed and returned on or
prior to the Grantee Return Date or the Executor Return Date, as applicable, all
dividends and other distributions paid or made with respect to the Shares of
Restricted Stock granted hereunder prior to such Grantee Return Date or Executor
Return Date shall be treated in the manner provided in Section 6 hereof.

SECTION 8. WITHHOLDING AND TAXES

8.1 In General. The Company shall have the right to require Grantee to remit to
the Company, or to withhold from other amounts payable to Grantee (as
compensation, fees, or otherwise), an amount sufficient to satisfy any and all
federal, state, and local withholding tax requirements when such amounts become
due, if applicable.

 

8.2 Notice to Grantee. The Company shall endeavor to give written notice to
Grantee no later than ten (10) days before the date by which the Company must
collect or withhold any taxes relating to this Award of the date any such taxes
must be received by the Company and an estimate of the amount of such taxes.

 

8.3 Surrender of Award Shares to Pay Taxes. Grantee may elect, by written notice
to the Company at least five (5) days before the date on which such taxes must
be received by the Company, to surrender a whole number of Vested Shares having
a Fair Market Value that equals the amount of the taxes that the Company is
required to withhold or the Grantee desires to have withheld (in either case as
determined by the Company with reference to applicable statutory rates and
without regard to circumstances particular to the Grantee). To the extent that
the whole number of Vested Shares so surrendered would result in excess
withholding the Company shall, in lieu of issuing any fractional shares, apply
such excess to the amount withheld (so long as so doing would not cause the
amount withheld to exceed the maximum statutory rate) or remit to Grantee in
cash the difference between the value of the Award Shares surrendered and the
withheld amount as soon as administratively feasible after Grantee surrenders
the Award Shares. The Board of Directors, in the exercise of its sole
discretion, or the Chief Financial Officer, shall determine the date as of which
such valuation occurs.

 

8.4Section 83(b) Election.  Grantee acknowledges that the tax consequences
associated with this Award are complex and that the Company has urged Grantee to
review with Grantee’s

DMEAST #41247219 v34




own tax advisors the federal, state, and local tax consequences of this Award.
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the Award. Grantee understands further
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the fair market value of the Award Shares as of the
date such Award Shares become Vested Shares. Grantee also understands that
Grantee may elect to be taxed at Grant Date rather than at the date the Award
Shares vest by filing an election under Section 83(b) of the Code with the
Internal Revenue Service and by providing a copy of the election to the Company
(an “83(b) Election”). GRANTEE ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF
THE AVAILABILITY OF MAKING AN 83(b) ELECTION IN ACCORDANCE WITH SECTION 83(b) OF
THE CODE; THAT SUCH 83(b) ELECTION MUST BE FILED WITH THE INTERNAL REVENUE
SERVICE (AND A COPY OF THE 83(b) ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS
OF THE GRANT OF AWARD SHARES TO GRANTEE; AND THAT GRANTEE IS SOLELY RESPONSIBLE
FOR MAKING SUCH 83(b) ELECTION.

SECTION 9. MISCELLANEOUS

9.1 Notices. Any notice or communication required or permitted by this Award
will be deemed to be received by the party to whom the notice or communication
is addressed if delivered in person or by commercial courier service or sent by
first class mail, postage prepaid: if to the Company, addressed to the attention
of the Company’s Chief Financial Officer at the Company’s principal office in
the State of Maryland and, if to Grantee, addressed to Grantee to the address
set forth below Grantee’s signature to this Award or at the address reflected in
the Company’s records; or in either case to such other address as either party
notifies the other in accordance with this Section.

 

9.2 Entire Agreement. This Award contains the entire agreement between the
parties, and supersedes any prior agreements or understandings between them,
relating to the subject of this Award.

 

9.3 Governing Law. The validity, construction and effect of this Award, and any
rules and regulations relating thereto, shall be determined in accordance with
federal law and the laws of the State of Delaware (without regard to any
provision that would result in the application of the laws of any other state or
jurisdiction).

 

9.4 Severability. If any provision of this Award is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended to conform to applicable laws, or, if it
cannot be so construed or deemed amended without, in the determination of the
Board of Directors, materially altering the intent of this Award, such provision
shall be stricken as to such jurisdiction and the remainder of this Award shall
remain in full force and effect.

 

9.5 Amendment of Award. This Award may not be amended except in writing and
executed by both parties hereto, and no course of conduct by either party or
between the parties will be deemed to amend the terms and conditions of this
Award, unless such amendment is

DMEAST #41247219 v35




reduced to writing and executed by both parties. This Award is made under the
Plan and shall be construed consistently with the Plan. In the event of any
clear conflict between the provisions of the Plan and this Option, the
provisions of the Plan (including any such provisions that defer to an
applicable award, such as this one) shall control.

 

9.6 Waiver. The waiver of any breach of any provision of this Award by either of
the parties shall not constitute or operate as a waiver of any other breach of
any provision of this Award, and any failure to enforce any provision of this
Award in any particular instance shall not operate as a waiver of any existing
or future rights, duties, or obligations arising out of this Award.

 

9.7 No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to this Award, and the Board of Directors shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional shares or whether such fractional shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

 

9.8 Headings. The headings and subheadings in this Award are for convenience of
reference only and shall not be given any effect in the interpretation of this
Award.

 

9.9 Counterparts. This Award may be executed in two or more counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. A counterpart signature page delivered
by fax or other electronic means shall be effective to the same extent as an
original thereof.

 

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Award to be
executed as of the Grant Date.

TESSCO TECHNOLOGIES INCORPORATED

 

 

By:



President and Chief Executive Officer

 

 

GRANTEE:

 





 

 

Address:





DMEAST #41247219 v36

